Title: To Thomas Jefferson from Isaac Shelby, 5 October 1793
From: Shelby, Isaac
To: Jefferson, Thomas



Sir
Kentuckey Octr. 5th. 1793

I have just now been Honoured with Your favour of the 29 of August wherein you Observe, that the Spanish Commissioners have Complained to the President of the United States, that certain persons are taking Measures to excite the inhabitants of Kentucky to join in an interprise against the Spanish Dominions on the Mississippi. I think it my duty to take this early oppertunity to Assure you that I shall be perticularly Attentive to prevent any Attempts of that Nature from this Country. I am well perswaded at present none such is in Contemplation in this State. The Citizens of Kentucky possess too just a Sence of the Obligations they owe the General Government, to embark in any interprise that would be so injurious to the United States. I have the Honour to be with very great respect & Esteem Sir Your Most Obedient servt.

Isaac Shelby

